       Case 1:19-cv-11018-AT-KNF Document 72 Filed 08/10/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


  CONTRARIAN CAPITAL MANAGEMENT,
  L.L.C., CONTRARIAN CAPITAL FUND I,
  L.P., CONTRARIAN DOME DU GOUTER
  MASTER FUND, LP, CONTRARIAN
  CAPITAL SENIOR SECURED, L.P.,
  CONTRARIAN EM II, LP, CONTRARIAN
  EMERGING MARKETS, L.P., POLONIUS                           Case No. 19 Civ. 11018 [rel.
  HOLDINGS, LLC, and CONTRARIAN                              Nos. 19 Civ. 3123 & 18 Civ.
  FUNDS, L.L.C.,                                             11940]

                               Plaintiffs,                   Hon. Analisa Torres

                    v.

  BOLIVARIAN REPUBLIC OF VENEZUELA,

                               Defendant.



                           DECLARATION OF JOSEPH E. NEUHAUS

               I, JOSEPH E. NEUHAUS, hereby declare under penalty of perjury, pursuant to 28

U.S.C. § 1746, that the following facts are true and correct to the best of my knowledge,

information, and belief.

               1.        I am a member of the law firm Sullivan & Cromwell LLP, counsel to the

defendant Bolivarian Republic of Venezuela (the “Republic”) in the above-captioned case.

               2.        I respectfully submit this declaration in support of the Republic’s Reply

Memorandum in Support of its Motion for a Stay (the “Reply”).

               3.        Attached as Exhibit A is a true and correct copy of the memorandum

published by the Office of the Special Attorney General of the Bolivarian Republic of Venezuela

on July 1, 2019 entitled “Guidelines for the Renegotiation of the Chávez/Maduro Era Legacy

Public External Debt.”
       Case 1:19-cv-11018-AT-KNF Document 72 Filed 08/10/20 Page 2 of 2




              4.     Attached as Exhibit B is a true and correct copy of the Statement of Interest

and accompanying exhibits filed by the United States Government in Crystallex Int’l Corp. v.

Bolivarian Republic of Venezuela, No. 1:17-mc-00151-LPS, ECF No. 212 (D. Del. July 16, 2020).


Dated: New York, New York
       August 10, 2020
                                            /s/ Joseph E. Neuhaus
                                           Joseph E. Neuhaus
                                           SULLIVAN & CROMWELL LLP
                                           125 Broad Street
                                           New York, New York 10004-2498
                                           Telephone: (212) 558-4000
                                           Facsimile: (212) 558-3588

                                           Counsel for the Defendant Bolivarian Republic of
                                           Venezuela




                                              -2-
